Citation Nr: 0704880	
Decision Date: 02/21/07    Archive Date: 02/27/07

DOCKET NO.  05-18 812	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for residuals of kidney 
stones.

2.  Entitlement to service connection for hemorrhoids.

3.  Entitlement to service connection for floaters of both 
eyes and farsightedness.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

M. Prem, Associate Counsel


INTRODUCTION

The veteran had almost 21 years active duty service ending 
with his retirement in February 2004.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 2004 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  A 
notice of disagreement was received in July 2004, a statement 
of the case was issued in October 2004, and a substantive 
appeal was received in May 2005.   

The veteran's July 2004 notice of disagreement also included 
disagreements with decisions on the issues of low back pain, 
right shoulder pain, right wrist tendonitis, right and left 
patellofemoral syndrome, right and left ankle strain, right 
bunion hallux valgus, and right and left superficial 
varicosities of the lower extremities.  Service connection 
for all of these disabilities was granted by way of RO rating 
decisions dated February 2005 and July 2006.  The granting of 
service connection constitutes a full grant of the claims.  
The veteran has not sought higher ratings.  These issues, 
therefore, are not before the Board at this time.  


FINDINGS OF FACT

1.  There is no medical diagnosis of current chronic 
residuals of kidney stones.  

2.  There is no medical diagnosis of current chronic 
hemorrhoids.  

3.  Floaters of the eyes and farsightedness are considered 
refractive errors of the eye.  They are congenital defects 
for which service connection is inapplicable.

CONCLUSIONS OF LAW

1.  Residuals of kidney stones were not incurred in or 
aggravated by the veteran's active duty service.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2006).

2.  Hemorrhoids were not incurred in or aggravated by the 
veteran's active duty service.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 2002); 38 C.F.R. § 3.303 (2006).

3.  Floaters of the eyes and farsightedness were not incurred 
or aggravated during the veteran's active duty service. 38 
U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
4.9 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which has been 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  Under the VCAA, VA has a duty to notify the 
appellant of any information and evidence needed to 
substantiate and complete a claim, and of what part of that 
evidence is to be provided by the claimant and what part VA 
will attempt to obtain for the claimant.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).

The United States Court of Appeals for Veteran Claims 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004), held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits. This decision has since 
been replaced by Pelegrini v. Principi, 18 Vet. App. 112 
(2004), in which the Court continued to recognize that 
typically a VCAA notice, as required by 38 U.S.C.A. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In this case, the appellant filed 
his claims for service connection for numerous disabilities 
(including an eye disability) in February 2004.  That same 
month, a VCAA letter was issued to the appellant.  This 
letter effectively notified the appellant of what information 
and evidence is needed to substantiate his claims, as well as 
what information and evidence must be submitted by the 
claimant, what information and evidence will be obtained by 
VA, and the need for the claimant to submit any evidence in 
his possession that pertains to the claims.  Since the 
February 2004 VCAA notice preceded the July 2004 RO rating 
decision, there is no defect with respect to the timing of 
the VCAA notice.  

The Board notes that the VCAA notice provided to the veteran 
did not specifically address his alleged hemorrhoids and 
kidney stone disabilities.  The reason is that the veteran 
filed claims on twelve different issues, but he did not list 
hemorrhoids or kidney stones among his disabilities.  The RO 
adjudicated the issues in July 2004 because although the 
veteran did not raise these issues in his Application for 
Compensation, he mentioned them in the course of a March 2004 
VA examination.  In addition to the February 2004 VCAA 
notice, the RO sent out duty to assist letters in May 2004 
and June 2004.  However, these letters did not specifically 
mention hemorrhoids or kidney stones either. 

The veteran testified at a November 2006 Board hearing at 
which time  the undersigned Veterans law Judge acknowledged 
the possible deficiency of VCAA notice (as it pertains to the 
issues of service connection for hemorrhoids and kidney 
stones).  However, the veteran acknowledged that he was aware 
of the VCAA (since he had received several letters regarding 
numerous other claims) and that he was hoping that his actual 
knowledge of the VCAA was sufficient to cure the defect.  
Both the veteran and his representative agreed that there was 
no further need to develop these issues and that any lack of 
VCAA notice has since been cured.  In view of the veteran's 
apparent experience with the VA adjudication process (the 
veteran currently has 14 service-connected disabilities) and 
recognizing that both he and his representative believe that 
no useful purpose would be served by delaying appellate 
review to cure any VCAA notice defect, the Board finds that 
the veteran has effectively waived VCAA notice as to these 
particular issues. 

The Board finds that any defect with respect to the 
specificity of the VCAA notice requirement was harmless.  The 
claimant has been provided with every opportunity to submit 
evidence and argument in support of his claims, and to 
respond to VA notices.  Therefore, to decide the appeal would 
not be prejudicial to the claimant.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
        
In the present appeal, the appellant was provided with notice 
of what type of information and evidence was needed to 
substantiate his claims for service connection, but there has 
been no notice of the method by which the VA establishes 
disability ratings and effective dates.  Despite the 
inadequate notice provided to the appellant, the Board finds 
no prejudice to the appellant in proceeding with the issuance 
of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the appellant has been prejudiced 
thereby).  The Board notes that the RO did furnish the 
appellant a letter in February 2004 in which it advised the 
appellant what information and evidence is needed to 
substantiate his claims, what information and evidence must 
be submitted by the claimant, what information and evidence 
will be obtained by VA, and the need for the claimant to 
submit any evidence in his possession that pertains to the 
claims.  Since the Board concludes below that the 
preponderance of the evidence is against the veteran's claims 
for service connection, any questions as to the appropriate 
disability ratings and effective dates to be assigned are 
rendered moot. 

The VCAA also provides that VA has a duty to assist claimants 
in obtaining evidence needed to substantiate a claim. 38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  As will be discussed 
in detail below, the veteran's service medical records are on 
file, as are post-service private medical records and VA 
examinations.  There is no indication of relevant, 
outstanding records which would support the appellant's 
claims.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(1)-(3).  
For all the foregoing reasons, the Board concludes that VA's 
duties to the appellant have been fulfilled with respect to 
the issues on appeal.

Service Connection

The issues before the Board involve claims of entitlement to 
service connection. Applicable law provides that service 
connection will be granted if it is shown that the veteran 
suffers from disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Residuals of kidney stones
The veteran testified at his November 2006 Board hearing that 
he had a single incident of kidney stones in 1996 and that he 
has had no problems since that time.  

The veteran's service medical records reveal that he had a 
single episode of kidney stones in August 1997.  One or more 
stones appeared to have been broken up and passed.  The 
veteran returned to full duty.  There were no further 
findings attributed to kidney stones throughout the remainder 
of the veteran's time in service.  

The veteran underwent a VA examination in March 2004 where he 
had no complaints attributed to kidney stones.  Nonetheless, 
he underwent x-rays of his abdomen that showed no evidence of 
renal calculi (kidney stones).

The veteran underwent an outpatient VA examination in May 
2006.  The examiner noted that the veteran has had no further 
episodes of stones and he (the veteran) does not believe he 
has passed any (since service).  The examiner stated that the 
veteran "does not have a chronic disability from his single 
episode of passing kidney stones in 1997.  He has not had any 
recurrence or any problems since."  

The Board notes that the existence of a current disability is 
the cornerstone of a claim for VA disability compensation. 38 
U.S.C.A. §§ 1131; see also Degmetich v. Brown, 104 F.3d 1328 
(1997).  It is well-settled that in order to be considered 
for service connection, a claimant must first have a 
disability.  In Brammer v. Derwinski, 3 Vet. App. 223 (1992), 
it was noted that Congress specifically limited entitlement 
for service-connected disease or injury to cases where such 
incidents resulted in disability. See also Gilpin v. Brown, 
155 F.3d 1353 (Fed. Cir. 1998) (service connection may not be 
granted unless a current disability exists); Rabideau v. 
Derwinski, 2 Vet. App. 141 (1992).  

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of a current 
disability.  See Rabideau, 2 Vet. App. 141, 143 (1992).  The 
veteran in this case does not suffer from any kidney stones 
or residuals of past kidney stones.  Therefore, service 
connection cannot be granted.

As the preponderance of the evidence is against this claim, 
the benefit-of-the-doubt doctrine does not apply, and the 
claim for service connection for residuals of kidney stones 
must be denied.  See Gilbert v. Derwinski, 1 Vet. App 49 
(1990).

Hemorrhoids
The veteran testified that he has suffered from hemorrhoids 
for approximately ten years (possibly a little longer).  He 
stated that he never sought treatment for them while he was 
in service; however, he said that he kept having them and 
"they told me what to do about it and how to take care of my 
hemorrhoids."  He said that he has been treating external 
hemorrhoids with over the counter medications.  He reported 
itching, bleeding, and flare-ups approximately ten times per 
month.   

The veteran's service medical records contain no medical 
findings attributed to hemorrhoids.  The Board acknowledges 
that the veteran completed a Report of Medical History dated 
October 2003 in which he indicated, by filled in circle, that 
he had rectal disease, hemorrhoids, or blood from the rectum.  
However, this does not constitute a medical finding.  The 
service medical records contain no medical findings, to 
include any diagnosis, attributed to hemorrhoids.  

The veteran underwent a March 2004 VA examination.  He 
complained of a 17 year history of hemorrhoids.  He stated 
that they are frequent and that they burn, itch, and hurt.  
He sees blood on the toilet paper and he treats the 
hemorrhoids with Preparation H.  Upon examination, the 
examiner found that the veteran did not have any hemorrhoids.  
Moreover, there are no findings in the post service medical 
records that are attributed to hemorrhoids.  

There is no medical evidence to support the veteran's claims 
that he has hemorrhoids; and the examiner at his March 2004 
specifically stated that the veteran did not have 
hemorrhoids.  As such, there is no medical evidence that the 
veteran suffers from a current disability.  

The Board once again acknowledges that in order to prevail on 
the issue of service connection on the merits, there must be 
medical evidence of a current disability.  See Rabideau, 2 
Vet. App. 141, 143 (1992).  Since there is no medical 
evidence that the veteran suffers from a current hemorrhoid 
disability, service connection cannot be granted.

As the preponderance of the evidence is against this claim, 
the benefit-of-the-doubt doctrine does not apply, and the 
claim for service connection for hemorrhoids must be denied.  
See Gilbert v. Derwinski, 1 Vet. App 49 (1990).

Floaters of both eyes and farsightedness
The veteran testified at his November 2006 Board hearing that 
he began to have floaters approximately ten years prior to 
retiring.  He has not sought any treatment since 2004.  He 
claims that he cannot see very well in the light (his night 
vision is much better).  

The veteran's service medical records reflect that the 
veteran complained of blurred vision and spots on his eyes in 
June 1989.  

The veteran underwent a VA eye examination in March 2004.  He 
reported having floaters in his eyes and that he sees specks 
floating around in his vision.  He stated hat he worked with 
radar in the dark for approximately 20 years.  He stated that 
he can see well at night but that he has trouble seeing in 
the daytime.  He also reported getting headaches in bright 
light.  In terms of reading, he stated that his vision is 
good up close.  

Upon examination, the veteran's uncorrected visual acuity at 
distance was 20/20 in both eyes.  With the lights on, he was 
20/20, but slightly slower.  His refractive error showed a 
mild amount of hyperopia, with which he was still 20/20.  
With proper reading add, he was 20/28 near in both eyes.  His 
applanation tonometry was 17 in both eyes.  His 
confrontation, visual fields, extraocular movements, and 
papillary exam were all normal.  Slit lamp examination was 
also normal.  After instillation of dilating drops, discs, 
macular vessels, and retinal periphery were all normal with 
careful inspection with biomicroscopy.  

The examiner diagnosed the veteran with floaters in both 
eyes.  He informed the veteran that this diagnosis was part 
of the normal process of aging and that he should expect to 
have a mild amount of persistent floaters over the course of 
his lifetime.  He was encouraged to seek prompt 
ophthalmologic care if he has a new onset of floaters.  The 
examiner also diagnosed the veteran with decreased vision in 
daylight, and suggested that he would benefit from wearing 
proper prescription glasses as he gets older.  

Subsequent outpatient records reveal that in March 2005, the 
veteran complained of photophobia and floaters.  He was 
diagnosed with presbyopia, syneresis (no traction or tears), 
and light sensitivity.  

The Board notes that for purposes of entitlement to benefits, 
the law provides that refractive errors of the eyes are 
developmental defects and not disease or injury within the 
meaning of applicable legislation.  38 C.F.R. §§ 3.303(c), 
4.9.  In the absence of superimposed disease or injury, 
service connection may not be allowed for refractive error of 
the eyes, including myopia, presbyopia and astigmatism, even 
if visual acuity decreased in service, as this is not a 
disease or injury within the meaning of applicable 
legislation relating to service connection.  38 C.F.R. §§ 
3.303(c), 4.9; VA Manual M21-1, Part VI, Subchapter II, para. 
11.07.  Thus, VA regulations specifically prohibit service 
connection for refractory errors of the eyes unless such 
defect was subjected to a superimposed disease or injury 
which created additional disability.  See VAOPGCPREC 82-90, 
55 Fed. Reg. 45711 (1990) (service connection may not be 
granted for defects of congenital, developmental or familial 
origin, unless the defect was subject to a superimposed 
disease or injury).

In this case, the March 2004 examiner noted that the 
veteran's floaters of the eye were simply the normal result 
of the aging process.  The Board notes no superimposed 
disease or disability for which service connection could be 
granted.  

As the preponderance of the evidence is against this claim, 
the benefit-of-the-doubt doctrine does not apply, and the 
claim for service connection for floaters of both eyes and 
farsightedness must be denied.  See Gilbert v. Derwinski, 1 
Vet. App 49 (1990).




ORDER

The appeal is denied.  



______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


